DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 31-33, 35, 37-40, 42, 44, 46-48 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Jiang (US 2020/0260398) in view of Guo et al. (US 2018/0084546), Kim et al. (US 2020/0235871, relying on the provisional application 62/556,503) and Gunnarsson et al. (US 2015/0373660).
Regarding Claim 31, Jiang teaches a method performed by a User Equipment (UE) for managing Time Alignment (TA) for Uplink (UL) transmissions between the UE and a network node in a wireless communications network ([0002] A base station may control a time advance of each TAG through a Timing Advance Command (TAC) to maintain Uplink (UL) synchronization. Each TAG may be associated with a time alignment timer. After the time alignment timer expires, it may be considered that UL synchronization is not implemented for each serving cell in the TAG), the network node serves a cell comprising at least a first UL carrier and a second UL carrier ([0038] After a cell is configured with a SUL carrier, the cell may correspond to two UL carriers, one being the SUL carrier and the other being a non-SUL carrier), the method comprising:
configuring the UE with a first TAG configuration for the first UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively), and
configuring the UE with a second TAG configuration for the second UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively);
activating at least one of the first and second TA configuration for the UE ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).
However, Jiang does not teach configuring the UE with a first TA configuration and configuring the UE with a second TA configuration, each of the first TA configuration and second TA configuration being a configuration for a timing advance granularity; and only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active; and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Guo teaches configuring the UE with a first TA configuration and configuring the UE with a second TA configuration ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that a more flexible uplink timing alignment mechanism can be implemented in the network, and optimal timer values can be selected for the user terminals. Thus, the system performance can be improved.
The combination of Jiang and Guo does not teach each of the first TA configuration and second TA configuration being a configuration for a timing advance granularity; and only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active; and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Kim teaches each of the first TA configuration and second TA configuration being a configuration for a timing advance granularity ([0242] The TA granularity may be configured for each SCS of each TAG; [0319] A TA granularity for the first TAG and the second TAG may be configured based on the maximum subcarrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Jiang’s method so that it is capable of efficiently supporting carrier aggregation (CA) in new radio (NR) by defining a method of determining various requirements, TA granularity, and a TA maximum value for supporting a timing advance (TA) or multiple TAs. Thus, the flexibility and performance of the system is improved.
	The combination of Jiang, Guo and Kim does not teach only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active; and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Gunnarsson teaches only one TA configuration out of the first TA configuration and the second TA configuration is active at a time ([0117] The RBS A may also transfer its serving role towards the UE from the RBS A to the RBS B and back. Then some different transfers of downlink reference and uplink reception points are illustrated in FIG. 9. All these transfers will result in a need for an abrupt change of the uplink timing alignment … Note that the transition from RBS A being both downlink reference and uplink reception point, to RBS B being both downlink reference and uplink reception point corresponds to a traditional handover between two different base stations), and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active ([0117] The RBS A may also transfer its serving role towards the UE from the RBS A to the RBS B and back. Then some different transfers of downlink reference and uplink reception points are illustrated in FIG. 9. All these transfers will result in a need for an abrupt change of the uplink timing alignment. One alternative is to rely on incremental changes, so that the uplink timing alignment gradually will adapt to the needs after the transition. However, more accurate uplink timing alignment control can be obtained if the UE can be informed directly about the new downlink reference and uplink reception situation. Assume that the time of flight from UE to RBS A is τ1 and to RBS B is τ2. Then, FIG. 9 indicates the needed uplink timing advance after the transition in each of the combinations of downlink reference and uplink reception point. Note that the transition from RBS A being both downlink reference and uplink reception point, to RBS B being both downlink reference and uplink reception point corresponds to a traditional handover between two different base stations; [0119] When a radio link is moved from one RBS to another, the time alignment needs to be adjusted to match the alignment situation of the new RBS); and
activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration ([0074] it is also possible to support multiple timing advance values at the UE that is associated with different nodes/points/RBSs, which makes it easier to realise handover diversity such as sending measurement reports to multiple nodes).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gunnarsson’s method with Jiang’s method so that the handover may be performed without data transmission interruption. Still further, it is also possible to shift uplink timing relevance from the first RBS to the second RBS and back again without using random access to the RBS to which the uplink is handed over, making the procedure efficient to use where the first RBS is coordinating both the first and the second RBS resources. Still further, it is also possible to support multiple timing advance values at the UE that is associated with different nodes/points/RBSs, which makes it easier to realize handover diversity such as sending measurement reports to multiple nodes (Gunnarsson [0016]).

Regarding Claim 32, the combination of Jiang, Guo, Kim and Gunnarsson, specifically Jiang teaches the wireless communications network is a New Radio (NR) communications system ([0038] a SUL carrier may be a low-band carrier, and a New Radio (NR) carrier is a high-band carrier) and wherein the second UL carrier is a Supplementary UL (SUL) carrier ([0038] A SUL carrier is configured for UL coverage enhancement, and it is determined by discussions that a SUL carrier may not become an independent cell and, instead, is paired with a DL carrier and belongs to a cell corresponding to the DL carrier. After a cell is configured with a SUL carrier, the cell may correspond to two UL carriers, one being the SUL carrier and the other being a non-SUL carrier).

Regarding Claim 33, the combination of Jiang, Guo, Kim and Gunnarsson, specifically Jiang teaches any one out of: only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, or at least both the first TA configuration and the second TA configuration are active simultaneously ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).

Regarding Claim 35, Jiang does not teach at least both the first TA configuration and the second TA configuration are active simultaneously, and wherein the first UL carrier is configured with a first Time Alignment Timer (TAT) and the second UL carrier is configured with a second TAT, which first TAT and second TAT run simultaneously.
In an analogous art, Guo teaches at least both the first TA configuration and the second TA configuration are active simultaneously ([0089] apply the Timing Advance Command for the indicated TAG; [0090] start or restart the timeAlignmentTimer associated with the indicated TAG; [0274] the UE maintains multiple timing advance values for a cell simultaneously; [0286] the UE could be able to maintain multiple timing advance values simultaneously. Maintaining a timing advance value means that the UE could apply the timing advance value to adjust timing of UL transmission), and wherein the first UL carrier is configured with a first Time Alignment Timer (TAT) and the second UL carrier is configured with a second TAT, which first TAT and second TAT run simultaneously ([0089] apply the Timing Advance Command for the indicated TAG; [0090] start or restart the timeAlignmentTimer associated with the indicated TAG; [0274] the UE maintains multiple timing advance values for a cell simultaneously; [0286] the UE could be able to maintain multiple timing advance values simultaneously. Maintaining a timing advance value means that the UE could apply the timing advance value to adjust timing of UL transmission).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that UE is capable of maintaining multiple timing advance values associated with multiple network nodes in a cell simultaneously. Unnecessary waste of some resources (e.g., resources for UL data transmission or UL reference signals) can be reduced. Procedure to acquire timing advance value with absolute value can be improved (Guo [0293]).

Regarding Claim 37, Jiang does not teach receiving first TA configuration data and second TA configuration data from the network node, and wherein configuring the UE with the first TA configuration is performed based on the first TA configuration data, and wherein configuring the UE with a second TA configuration is performed based on the second TA configuration data.
In an analogous art, Guo teaches receiving first TA configuration data and second TA configuration data from the network node, and wherein configuring the UE with the first TA configuration is performed based on the first TA configuration data, and wherein configuring the UE with a second TA configuration is performed based on the second TA configuration data ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that a more flexible uplink timing alignment mechanism can be implemented in the network, and optimal timer values can be selected for the user terminals. Thus, the system performance can be improved.

Regarding Claim 38, Jiang teaches a method performed by a network node for managing Time Alignment (TA) for Uplink (UL) transmissions between a User Equipment (UE) and the network node in a wireless communications network ([0002] A base station may control a time advance of each TAG through a Timing Advance Command (TAC) to maintain Uplink (UL) synchronization. Each TAG may be associated with a time alignment timer. After the time alignment timer expires, it may be considered that UL synchronization is not implemented for each serving cell in the TAG), the network node serves a cell comprising at least a first UL carrier and a second UL carrier ([0038] After a cell is configured with a SUL carrier, the cell may correspond to two UL carriers, one being the SUL carrier and the other being a non-SUL carrier), the method comprising:
obtaining a first TAG configuration data for the first UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively);
obtaining a second TAG configuration data for the second UL carrier in the cell ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively);
sending the first TAG configuration data and the second TAG configuration data to the UE ([0041] In S101, configuration information sent by a base station is received, the configuration information includes a SUL carrier configured for a serving cell of UE; [0042] TAG IDs are set for the SUL carrier and a non-SUL carrier of the serving cell of the UE according to the configuration information respectively);
activating at least one of a first TA configuration based on the first TA configuration data and a second TA configuration based on the second TA configuration data for the UE ([0053] In S103, in response to that a MAC entity receives a TAC for a TAG, the TAC is applied to the TAG, and a time alignment timer associated with the TAG is started or restarted).
	However, Jiang does not teach obtaining a first TA configuration data, obtaining a second TA configuration data, sending the first TA configuration data and the second TA configuration data, each of the first TA configuration data and second TA configuration data comprising configuration data for a timing advance granularity; and only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active; and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Guo teaches obtaining a first TA configuration data, obtaining a second TA configuration data ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG), sending the first TA configuration data and the second TA configuration data ([0084] The value of the timer associated to a pTAG of SCG and the value of a timer associated to an sTAG of an MCG or an sTAG of SCG are managed through dedicated signalling between the UE and the eNB, and the timers associated to these TAGs can be configured with different values. The timers of these TAGs are normally restarted whenever a new timing advance is given by the eNB for the corresponding TAG).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Guo’s method with Jiang’s method so that a more flexible uplink timing alignment mechanism can be implemented in the network, and optimal timer values can be selected for the user terminals. Thus, the system performance can be improved.
The combination of Jiang and Guo does not teach each of the first TA configuration data and second TA configuration data comprising configuration data for a timing advance granularity; and only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active; and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Kim teaches each of the first TA configuration data and second TA configuration data comprising configuration data for a timing advance granularity ([0242] The TA granularity may be configured for each SCS of each TAG; [0319] A TA granularity for the first TAG and the second TAG may be configured based on the maximum subcarrier spacing).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Kim’s method with Jiang’s method so that it is capable of efficiently supporting carrier aggregation (CA) in new radio (NR) by defining a method of determining various requirements, TA granularity, and a TA maximum value for supporting a timing advance (TA) or multiple TAs. Thus, the flexibility and performance of the system is improved.
The combination of Jiang, Guo and Kim does not teach only one TA configuration out of the first TA configuration and the second TA configuration is active at a time, and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active; and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration.
In an analogous art, Gunnarsson teaches only one TA configuration out of the first TA configuration and the second TA configuration is active at a time ([0117] The RBS A may also transfer its serving role towards the UE from the RBS A to the RBS B and back. Then some different transfers of downlink reference and uplink reception points are illustrated in FIG. 9. All these transfers will result in a need for an abrupt change of the uplink timing alignment … Note that the transition from RBS A being both downlink reference and uplink reception point, to RBS B being both downlink reference and uplink reception point corresponds to a traditional handover between two different base stations), and the method further comprises any one or more of: when only the first TA configuration is active, obtaining a first decision to switch active TA configuration such that only the second TA configuration is active; when only the second TA configuration is active, obtaining a second decision to switch active TA configuration such that only the first TA configuration is active; and activating at least one of the first and second TA configuration for the UE according to any one out of: the obtained first decision to switch active TA configuration and the obtained second decision to switch active TA configuration ([0117] the RBS A may reconfigure the UE to apply the timing advance in relation to the RBS A DL reception time or the RBS B DL reception time. The RBS A may also transfer its serving role towards the UE from the RBS A to the RBS B and back. Then some different transfers of downlink reference and uplink reception points are illustrated in FIG. 9. All these transfers will result in a need for an abrupt change of the uplink timing alignment. One alternative is to rely on incremental changes, so that the uplink timing alignment gradually will adapt to the needs after the transition. However, more accurate uplink timing alignment control can be obtained if the UE can be informed directly about the new downlink reference and uplink reception situation. Assume that the time of flight from UE to RBS A is τ1 and to RBS B is τ2. Then, FIG. 9 indicates the needed uplink timing advance after the transition in each of the combinations of downlink reference and uplink reception point. Note that the transition from RBS A being both downlink reference and uplink reception point, to RBS B being both downlink reference and uplink reception point corresponds to a traditional handover between two different base stations; [0119] When a radio link is moved from one RBS to another, the time alignment needs to be adjusted to match the alignment situation of the new RBS).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Gunnarsson’s method with Jiang’s method so that the handover may be performed without data transmission interruption. Still further, it is also possible to shift uplink timing relevance from the first RBS to the second RBS and back again without using random access to the RBS to which the uplink is handed over, making the procedure efficient to use where the first RBS is coordinating both the first and the second RBS resources. Still further, it is also possible to support multiple timing advance values at the UE that is associated with different nodes/points/RBSs, which makes it easier to realize handover diversity such as sending measurement reports to multiple nodes (Gunnarsson [0016]).

Regarding Claim 39, the claim is interpreted and rejected for the same reason as set forth in Claim 32.
Regarding Claim 40, the claim is interpreted and rejected for the same reason as set forth in Claim 33.
Regarding Claim 42, the claim is interpreted and rejected for the same reason as set forth in Claim 35.
Regarding Claim 44, the claim is interpreted and rejected for the same reason as set forth in Claim 31.
Regarding Claim 46, the claim is interpreted and rejected for the same reason as set forth in Claim 35.
Regarding Claim 47, the claim is interpreted and rejected for the same reason as set forth in Claim 37.
Regarding Claim 48, the claim is interpreted and rejected for the same reason as set forth in Claim 38.
Regarding Claim 50, the claim is interpreted and rejected for the same reason as set forth in Claim 35.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park et al. (US 2019/0053183) teaches method of timing advance group configuration.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU-WEN CHANG whose telephone number is (408)918-7645. The examiner can normally be reached M-F 8:00am-5:00pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU-WEN CHANG/Examiner, Art Unit 2413